Citation Nr: 0610489	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York
			

THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

The case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 2001 rating decision in which the 
RO denied service connection for hepatitis C.  The veteran 
filed a notice of disagreement (NOD) in February 2002, and a 
statement of the case (SOC) was issued in May 2002.  The 
veteran filed a substantive appeal in July 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is a Vietnam Combat Veteran who was awarded 
the Purple Heart.

3.  The veteran maintains that he pulled bodies from crashed 
helicopters, came in contact with blood and intravenous drug 
abuse (IVDA), and shared toothbrushes during service.

4.  A VA medical opinion indicates that it is at least as 
likely as not that the veteran's  hepatitis C was related to 
exposure to hepatis C tainted blood while in service.





CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for hepatitis C are met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claim on appeal has 
been accomplished.  

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for hepatitis C are met

Initially, the Board notes that, in this appeal, the 
veteran's account of his reported exposure to blood when he 
pulled bodies from crashed helicopters, came in contact with 
blood and IVDA, and shared toothbrushes during service is not 
specifically documented in his service records. The Board 
notes, however, that the veteran is competent to assert the 
occurrence of such an in-service incident.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Board finds 
that the claimed exposure to hepatitis C tainted blood is 
likely consistent with his duties during combat service, as 
evidenced by the  veteran's award of the Combat Infantry 
Badge and Purple Heart (documented in his service personnel 
records).  See 38 U.S.C.A. § 1154(a) (West 2002).  Thus, the 
Board accepts as credible the veteran's assertion that he was 
exposed to hepatitis C tainted blood during his period of 
service.

In an October 1999 VA medical report, the examiner noted that 
the veteran was first diagnosed with hepatitis C in April 
1999.  The HCV status was confirmed with RNA quantitation 
greater than one million.  His viral risk factor included 
significant IVDA in the past.  He reportedly had not had 
multiple sex partners, transfusion, tattoos, or extensive 
body piercing.  

VA treatment records, dated from February 2000 to January 
2001, confirm the veteran's enrollment in a clinical research 
protocol.  He was discharged early due to lack of viral or 
biochemical response.

In August 2002, medical examination by a VA physician 
confirmed the current diagnosis of hepatitis C.  After 
reviewing the claims file, the examiner opined that it  at 
least as likely as not that the veteran's hepatitis C was 
related to exposure while in service.  The physician related 
that the prolonged period between exposure and diagnosis is 
fairly typical of hepatitis C.  Additionally, he related the 
fact that often there is no jaundice or significant illness 
at the time when it first appears, and that, at the time the 
veteran was in the service, there was no specific test or 
hepatitis C. 

The Board finds probative the opinion of the August 2002 VA 
examiner on the question of etiology of current hepatitis C.  
As reflected in the August 2002 report, his opinion  was 
reached after examination of the appellant and consideration 
of his documented medical history and assertions, as well as 
consideration of the nature of the nature of hepatitis C, and 
the development of testing to identify the disability.  The 
Board also notes that this statement reflects the only 
opinion, rendered by a physician, as to etiology of diagnosed 
hepatitis C; hence, there is no other opinion by a physician 
that directly contradicts this examiner's opinion.  The 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  Further, while the physician's opinion 
is not definitive, it has been couched in language sufficient 
to permit the application of the reasonable doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at  53-56.

In view of the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for hepatitis C are met.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


